DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 12/2/2021. Claims 1, 3, and 4 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 9/17/2021 and 11/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Response to Amendment
Applicant’s amendments, see page 7 of 14, filed 12/2/2021, with respect to all Objections, 35 U.S.C. 112(b) Rejections, and 35 U.S.C. 112(a) Rejections have been fully considered and are persuasive.  All Objections, 35 U.S.C. 112(b) Rejections, and 35 U.S.C. 112(a) Rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see page 10 of 14, filed 12/2/2021, with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant has argued that neither Muhammad nor Sund nor Mersseman disclose or teach “…a variable damper that drives the vehicle such that a position of the vehicle is changed up, down, right, and left…” with which the Examiner agrees.  Previously, when this limitation was rejected via claim 2, the limitation recited “…up, down, right, or left…” which was demonstrated in the teachings of Mersseman.  However, in light of the amendment, the Examiner has replaced the teachings of Mersseman with Makkar et al. (US-9,415,658; hereinafter Makkar).
Applicant’s arguments, see page 13 of 14, filed 12/2/2021, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pro 48 Fleetline (“Custom Side Tilt Hood”; hereinafter Fleetline).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad et al. (US-2019/0375359; hereinafter Muhammad; already of record) in view of Makkar et al. (US-9,415,658; Makkar) and further in view of Pro 48 Fleetline (“Custom Side Tilt Hood”; hereinafter Fleetline).
Regarding claim 1, Muhammad discloses a pedestrian protection system of a vehicle (see Muhammad at least Abstract), comprising:
a hood pop-up device that drives a bonnet hood of the vehicle such that a position of the bonnet hood is popped up (see Muhammad at least [0004], [0044], and Fig 1 where hood actuators are activated upon impact);
a sensor that acquires target object information containing information on one or more pedestrians present in a travel direction of the vehicle (see Muhammad at least [0004], [0045], and [0048] where pedestrian sensors capable of distinguishing objects are included on the vehicle to provide information on a detected object, such as the upper region and head of a pedestrian);
a processor that determines a pedestrian who is predicted to collide with the vehicle, based on the target object information acquired by the sensor (see Muhammad at least [0004], [0051], and [0053] which details the process which functions within a processing unit, where a logic box receives data and is configured to determine if a hood actuator activation is necessary if contact is made with a pedestrian or another object); 
…
wherein the processor also controls driving of the hood pop-up device and the variable damper such that the bonnet hood is positioned to cushion impact on a head of the pedestrian predicted to collide with the vehicle, when the pedestrian collides with the vehicle (see Muhammad at least [0004] and [0044]-[0045] where the hood orientation is adjusted, by a hood deployment system, with respect to the vehicle prior to a head contacting it), 
… 
Muhammad at least [0004] and [0044]-[0045]), and …

However, Muhammad does not explicitly disclose the following:
…
a variable damper that drives the vehicle such that a position of the vehicle is changed up, down, right, and left,…
…wherein the bonnet hood is positioned on a slant with respect to a right and left direction of the vehicle, and…
…if the control of driving of the hood pup-up device does not achieve a targeted position of the bonnet hood, the processor further controls driving of the variable damper in coordination with the control of driving of the hood pop-up device.

Makkar, in the same field of endeavor, teaches 
…a variable damper that drives the vehicle such that a position of the vehicle is changed up, down, right, and left (see Makkar at least col 2 lines 55-65),…
…
…if the control of driving of the hood pup-up device does not achieve a targeted position of the bonnet hood, the processor further controls driving of the variable damper in coordination with the control of driving of the hood pop-up device (see Makkar at least col 3 line 58 - col 4 line 23 which describes the adjustment of a vehicle’s suspension to direct a pedestrian to a specific part of the vehicle, after contact.  If the post-crash trajectory of the pedestrian were to be unfavorable, such as if the vehicle’s hood positioned the pedestrian in a dangerous position, the suspension adjustment compensates to redirect the pedestrian to a more desirable location).


Neither Muhammad nor Makkar explicitly disclose or teach the following:
…wherein the bonnet hood is positioned on a slant with respect to a right and left direction of the vehicle, and…

Fleetline, in the same field of endeavor, teaches …wherein the bonnet hood is positioned on a slant with respect to a right and left direction of the vehicle (see Fleetline at least Fig 1, Fig 2, and Fig 3 on pages 2/19 thru 3/19), and…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Muhammad in view of Makkar with a hood positioned on a slant with respect to a right and left direction as taught by Fleetline to provide an additional range of movement to the hood.  As depicted in Fleetline, it is well within the capabilities of one of ordinary skill in art to install hinges in different locations to allow a vehicle hood to open or slant in a direction such as right and left, similar to the hood hinged at the front of the vehicle as disclosed in Fig 1 of Muhammed.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad in view of Makkar and Fleetline as applied to claim 1, and further in view of Nagaoka et al. (US-2005/0063565; hereinafter Nagaoka.
Regarding claim 3, Muhammad in view of Makkar and Fleetline teach the pedestrian protection system according to claim 1, 
wherein the processor:
… 
also estimates a site of the head thereof on the vehicle at which the pedestrian is predicted to collide with the vehicle (see Makkar at least col 3 line 58 - col 4 line 8 which describes the determination of a pedestrian’s location upon impact with the vehicle), and 
wherein the processor controls driving of the hood pop-up device such that the bonnet hood is positioned to cushion impact on the head of the pedestrian (see Muhammad at least [0004] and [0044]-[0045] where the hood orientation is adjusted, by a hood deployment system, with respect to the vehicle prior to a head contacting it) based on … the head site thereof (see Makkar at least col 3 line 58 - col 4 line 8 which describes the determination of a pedestrian’s location upon impact with the vehicle).

However, neither Muhammad nor Makkar nor Fleetline explicitly disclose or teach the following:
wherein the processor:
estimates a physical constitution of the pedestrian; and…
…based on the estimated results of the physical constitution of the pedestrian...

Nagaoka, in the same field of endeavor, teaches 
wherein the processor:
estimates a physical constitution of the pedestrian (see Nagaoka at least [0125]-[0130] and Fig 6 which describes a device capable of detecting a pedestrian’s height); and… 
Nagaoka at least [0072], [0125]-[0130], and [0181] which details a system that detects a likely collision and outputs a proactive control based on a pedestrian’s height)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle disclosed by Muhammad in view of Makkar and Fleetline with a physical constitution estimate part and collision prediction part as taught by Nagaoka to provide a pedestrian protection system with an indication of collision and control to mitigate such a collision (see Nagaoka at least [0108]-[0110]). 

Regarding claim 4, Muhammad in view of Makkar and Fleetline teach the pedestrian protection system according to claim 1, 
wherein the processor:
estimates a physical constitution of the pedestrian (see Nagaoka at least [0125]-[0130] and Fig 6 which describes a device capable of detecting a pedestrian’s height); and
also estimates a site of the head thereof on the vehicle at which the pedestrian is predicted to collide with the vehicle (see Makkar at least col 3 line 58 - col 4 line 8 which describes the determination of a pedestrian’s location upon impact with the vehicle), and
wherein the processor controls driving of the variable damper such that the vehicle is positioned to cushion impact on the head of the determined pedestrian (see Makkar at least col 3 line 58 - col 4 line 23 which describes the adjustment of a vehicle’s suspension to direct a pedestrian to a specific part of the vehicle, after contact), based on the estimated results of the physical constitution of the pedestrian (see Nagaoka at least [0072], [0125]-[0130], and [0181] which details a system that detects a likely collision and outputs a proactive control based on a pedestrian’s height) and the head site thereof  Makkar at least col 3 line 58 - col 4 line 8 which describes the determination of a pedestrian’s location upon impact with the vehicle).

However, neither Muhammad nor Makkar nor Fleetline explicitly disclose or teach the following:
wherein the processor:
estimates a physical constitution of the pedestrian; and…
…based on the estimated results of the physical constitution of the pedestrian and…

Nagaoka, in the same field of endeavor, teaches 
wherein the processor:
estimates a physical constitution of the pedestrian (see Nagaoka at least [0125]-[0130] and Fig 6 which describes a device capable of detecting a pedestrian’s height); and…
…based on the estimated results of the physical constitution of the pedestrian (see Nagaoka at least [0072], [0125]-[0130], and [0181] which details a system that detects a likely collision and outputs a proactive control based on a pedestrian’s height) and…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle disclosed by Muhammad in view of Makkar and Fleetline with a physical constitution estimate part and collision prediction part as taught by Nagaoka to provide a pedestrian protection system with an indication of collision and control to mitigate such a collision (see Nagaoka at least [0108]-[0110]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/10/2022